DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 09/08/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 4, the limitation “the second temperature is in a range between 60-65% lower than the first temperature” is lacking support in the specification, because the specification only discloses “the second temperature can be in a range between 70-75% lower than the first temperature” in para.[0030], which clear shows the claim limitation is contradict with the specification.
For the examination purpose, the limitation “the second temperature is in a range between 60-65% lower than the first temperature” will be understood to be the second temperature can be in a range between 70-75% lower than the first temperature in light of the specification.

Regarding claim 14, the limitation “the second power level is in a range between 60-65% lower than the first power level” is lacking support in the specification, because the specification only discloses “the second power level 16 b can be in a range between 70-75% lower than the first power level 16 a” in para.[0031], which clear shows the claim limitation is contradict with the specification.
For the examination purpose, the limitation “the second power level is in a range between 60-65% lower than the first power level” will be understood to be the second power level is in a range between 70-75% lower than the first power level in light of the specification.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 11, and 15, the limitation “substantially continuous second laser beam” is a relative term which renders the claim indefinite.  The term “substantially continuous second laser beam” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses “Relative terms, such as, “substantially”, “about” and “approximately” are used to indicate a possible variation, for example, of ±10% in a stated numeric value. As defined herein, the use of the terms “or” or “and” includes “or”, “and” or “and/or”” in para.[0021]. Hence, the term “substantially continuous second laser beam” is not relative to numeric valve. The definition of “substantially continuous second laser beam” is indefinite, and it is unclear the metes and bounds of “substantially continuous second laser beam”. Since a pulsed laser continue a certain a time, such as including pulse width, is a pulsed laser a substantially continuous laser beam?
For the purpose of examination, the limitation “substantially continuous second laser beam” is interpreted to be continuous second laser beam.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 109226755 A).

    PNG
    media_image1.png
    647
    1049
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    864
    878
    media_image2.png
    Greyscale

Regarding claim 1, Chen teaches a method of additive manufacturing (see the title of the translation “Additional material manufacturing device and method improving bonding strength between additional material component deposition layers”), the method comprising: 
providing a substrate material (metal powder 13; fig.1) at a location proximate a surface of a part (substrate 14; fig.1)) (see figs.1-2 and lines 62- 65 of the translation “S1 pretreating the substrate, grinding, cleaning and drying, placing it on a mobile platform, and adding the additive. After the powder ball mill is dried, put it into the powder feeder, turn on the heating bottom plate to preheat the substrate. S2 establish a three-dimensional model of the additive component in the control computer”. The additive manufacturing processing is inherently including providing metal powder to the surface of substrate, as disclosed in lines 19-20 of the translation “Laser additive manufacturing commonly known as 3D printing), using alloy powder or wire as the raw 19 material, layer-by-layer stacking by high-density laser in-situ metallurgical melting / rapid solidification, complete full density and high performance directly from the digital model of the part”); 
forming the substrate material (metal powder 13) into an additive layer (deposited layer 15; fig.1)) on top of the surface by exposing the substrate material (metal powder 13) to a first laser beam (continuous laser beam 12) having a first power level (See figs.1-2 and line 69 “S4 open continuous laser head, which performs single-layer deposition processing according to program instructions”. The additive manufacturing processing is inherently including forming an additive layer on the substrate by melting powder material via laser radiation, and every laser beam inherently has a power level; see lines 19-20 of the translation.);
cooling the additive layer from a first temperature reached at the completion of the forming step to a second temperature (See lines 19-20 of the translation “Laser additive manufacturing commonly known as 3D printing), using alloy powder or wire as the raw 19 material, layer-by-layer stacking by high-density laser in-situ metallurgical melting / rapid solidification, complete full density and high performance directly from the digital model of the part”, additive manufacturing processing is inherently comprising cooling the additive layer from a metallic powder meltable temperature to a solidification temperature.); and 
exposing the additive layer to a second laser beam having a second power level (See figs.1-2 and line 69 of the translation “femtosecond laser head performs microtexturization on the surface of the deposited layer”.  A second laser beam is irradiate to the additive layer with a second power level.), wherein the second power level is lower than the first power level (See figs.1-2 and lines 80-85 “the parameters of the femtosecond laser are: … the maximum output power is 80 W,... the laser power of the continuous laser generator is 800-1600 W,. Hence the power level of the femtosecond laser is lower than the continuous laser.)

Regarding claim 5, Chen teaches removing a portion of the additive layer in a machining process (See figs.1-2 and line 69 of the translation “femtosecond laser head performs microtexturization on the surface of the deposited layer”. Wherein laser texture is a process uses laser ablation to remove materials from specific surface areas. Hence the micortextuization includes removing a portion of the additive layer.)

Regarding claim 7, Chen teaches the step of exposing the additive layer to the second laser beam does not include adding the substrate material (See figs.1-2 and line 69 “femtosecond laser head performs microtexturization on the surface of the deposited layer”. Wherein laser texture is a process uses laser ablation to remove materials from specific surface areas. Hence the micortextuization does not include adding the substrate material.)

Regarding claim 9, Chen teaches A part having an outer layer formed by the method of claim 1 [Examiner’s note: Since Chen teaches an additive manufacturing method with every limitation in claim 1, the final product of Chen has an outer layer made by additive manufacturing (See fig.1)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Matthews (US 2019/0009370).
Regarding claim 2, Chen does not explicitly teach exposing the additive layer to a substantially continuous second laser beam having a power in a range between 900-1100 Watts.
Matthews teaches a method of laser texturing of a steel strip (see the title), comprising exposing the surface of the steel strip to continuous laser beam (See para.[0014] “In order to be able to apply a texture pattern on a moving steel a laser beam or laser beams are used which can either be pulsed laser beams or continuous wave laser beams which modify the strip steel surface”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the second laser beam of Chen with using a continuous laser beam to perform laser texturing process taught by Matthews, in order to provide a continuous laser beam as a desired laser type for laser texturing process, since Matthew states the laser texturing process could be laser beam or laser beams which can either be pulsed laser beams or continuous wave laser beams (para.[0014] of Matthews), and it would be within the level of ordinary skill in the art (MPEP 2143). In addition, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the power level of the first and second laser beam, so that that the power of the second laser beam in a range between 900-1100 Watts, since the operating power of the first and second laser beams depends on the melt point and the laser abortion rate of the processing material, and different metallic materials have different melt points and laser abortion rate (see the evidential references “Overview of Laser Absorptivity Measurement Techniques for Material Processing” (table 2) and “Melting Point of Common Metals, Alloys, & Other Materials”). Hence, a suitable amount of operating power for processing a certain material in the method as disclosed by Chen is an art recognized result effective variable, and changing the power level of the first and second laser .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 3, Chen teaches the second power level is 80W, and the first power level is 800W (see lines 80-85 of the translation), but does not explicitly teach the second power level is in a range between 70-75% lower than the first power level.
However, the operating power of the first and second laser beams depends on the melt point and the laser abortion rate of the processing material, and different metallic materials have different melt points and laser abortion rate (see the evidential references “Overview of Laser Absorptivity Measurement Techniques for Material Processing” and “Melting Point of Common Metals, Alloys, & Other Materials”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the power level of the first and second laser beam, so that the second power level is in a range between 70-75% lower than the first power level, in order to provide a desired amount of operating power for processing a specific material for the method as disclosed by Chen, since the art recognized result effective variable being desired amount of operating power, which is variable to the processing material, and changing the power level of the first and second laser beams so that second power level is in a range between 70-75% lower 

Regarding claim 4, Chen teaches the cooling the additive layer from a first temperature reached at the completion of the forming step to a second temperature (see the discussion of claim 1), wherein the first temperature is at or close to the melt point of the material of the additive layer, and material of the additive layer is inherently solidified at the temperature of 60-65% (or 70-75% in light of the specification) lower than the melt point, but does not explicitly teach the second temperature is in a range between 60-65% lower than the first temperature.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the cooling step of method of the Chen to be cooling the additive layer from a substantially melting point of the additive layer material to a temperature of 60-65% (or 70-75% in light of the specification) lower than the melt point, in order to provide a desired second temperature in the cooling step of the additive manufacturing method, since the purpose of the cooling step of the additive manufacturing is solidify the additive layer, the selection of any temperature of the additive layer in a solid state would be within the level of ordinary skill in the art.

Claims 6, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ji (CN 103498154 A) (cited in IDS including translation).
Regarding claim 6, Chen des not explicitly teach the part is a fuel system tappet and the surface is a cam interface surface [Examiner’s note: the limitation of this claim discloses the location where the method performed. However, the location does not further define any active step of the method.]

    PNG
    media_image3.png
    291
    485
    media_image3.png
    Greyscale

However, Ji teaches an additive manufacturing is performed on a fuel system tappet (tappet; see the annotation of fig.1) and the surface is a cam (cam 4) interface surface (See abstract “The invention discloses a laser cladding method for the surface of an automobile engine camshaft. The method comprises the following steps: 1) cladding blended nickel-based ceramal powder on the surface of a camshaft in a synchronous powder feeding manner, allowing the powder and the surface of the camshaft to fuse at the same time through laser beam scanning and subjecting a mixed liquid alloy to rapid solidification through air cooling at room temperature so as to form an alloy cladding layer…”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of Chen with the method of processing a fuel system tappet with a cam surface as taught by Ji, by applying the method of Chen to the tappet with a cam surface of Ji, in order to improve the bonding strength between subsequent and pre-deposited layers, eliminate thermal 

Regarding claim 10, Chen teaches a method of additive manufacturing (see the title of the translation “Additional material manufacturing device and method improving bonding strength between additional material component deposition layers”), the method comprising: 
providing a substrate material (metal powder 13; fig.1) at a location proximate a surface of a part (substrate 14; fig.1)) (see figs.1-2 and lines 62- 65 of the translation “S1 pretreating the substrate, grinding, cleaning and drying, placing it on a mobile platform, and adding the additive. After the powder ball mill is dried, put it into the powder feeder, turn on the heating bottom plate to preheat the substrate. S2 establish a three-dimensional model of the additive component in the control computer”. The additive manufacturing processing is inherently including providing metal powder to the surface of substrate, as disclosed in lines 19-20 of the translation “Laser additive manufacturing commonly known as 3D printing), using alloy powder or wire as the raw 19 material, layer-by-layer stacking by high-density laser in-situ metallurgical melting / rapid solidification, complete full density and high performance directly from the digital model of the part”); 
(metal powder 13) into an additive layer (deposited layer 15; fig.1)) on top of the surface by exposing the substrate material (metal powder 13) to a first laser beam (continuous laser beam 12) having a first power level (See figs.1-2 and line 69 “S4 open continuous laser head, which performs single-layer deposition processing according to program instructions”. The additive manufacturing processing is inherently including forming an additive layer on the substrate by melting powder material via laser radiation, and every laser beam inherently has a power level; see lines 19-20 of the translation.);
cooling the additive layer from a first temperature reached at the completion of the forming step to a second temperature (See lines 19-20 of the translation “Laser additive manufacturing commonly known as 3D printing), using alloy powder or wire as the raw 19 material, layer-by-layer stacking by high-density laser in-situ metallurgical melting / rapid solidification, complete full density and high performance directly from the digital model of the part”, additive manufacturing processing is inherently comprising cooling the additive layer from a metallic powder meltable temperature to a solidification temperature.); and 
exposing the additive layer to a second laser beam having a second power level (See figs.1-2 and line 69 “femtosecond laser head performs microtexturization on the surface of the deposited layer”.  A second laser beam is irradiate to the additive layer with a second power level.), wherein the second power level is lower than the first power level (See figs.1-2 and lines 80-85 “the parameters of the femtosecond laser are: … the maximum output power is 80 W,... the laser power of the continuous laser generator is 800-1600 W,. Hence the power level of the femtosecond laser is lower than the continuous laser.)
Chen des not explicitly teach the part is a fuel system tappet and the surface is a cam interface surface.
However, Ji teaches an additive manufacturing is performed on a fuel system tappet (tappet; see the annotation of fig.1) and the surface is a cam (cam 4) interface surface (See abstract “The invention discloses a laser cladding method for the surface of an automobile engine camshaft. The method comprises the following steps: 1) cladding blended nickel-based ceramal powder on the surface of a camshaft in a synchronous powder feeding manner, allowing the powder and the surface of the camshaft to fuse at the same time through laser beam scanning and subjecting a mixed liquid alloy to rapid solidification through air cooling at room temperature so as to form an alloy cladding layer…”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of Chen with the method of processing a fuel system tappet with a cam surface as taught by Ji, by applying the method of Chen to the tappet with a cam surface of Ji, in order to improve the bonding strength between subsequent and pre-deposited layers, eliminate thermal ablation and oxidation, remove defects such as porosity and incomplete fusion that may appear inside the deposited layer, and improves the processing efficiency (lines 87-100 of Chen). Since Ji discloses the perform additive manufacturing on the surface of the cam of the fuel system tappet, using the method of Chen on the surface of the cam of the fuel system tappet of Ji is merely applying a known technique to a known method for improvement, and it would be within the level of ordinary skill in the art (MPEP 2143).

Regarding claim 12, Chen teaches removing a portion of the additive layer in a machining process (See figs.1-2 and line 69 “femtosecond laser head performs microtexturization on the surface of the deposited layer”. Wherein laser texture is a process uses laser ablation to remove materials from specific surface areas. Hence the micortextuization includes removing a portion of the additive layer.)

Regarding claim 13, Chen teaches the cooling the additive layer from a first temperature reached at the completion of the forming step to a second temperature (see the discussion of claim 1), wherein the first temperature is at or close to the melt point of the material of the additive layer, and material of the additive layer is inherently solidified at the temperature of 70-75% lower than the melt point; but does not explicitly teach the second temperature is in a range between 70-75% lower than the first temperature.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the cooling step of method of the modification of Chen and Ji to be cooling the additive layer from a substantially melting point of the additive layer material to a temperature of 70-75% lower than the melt point, in order to provide a desired second temperature in the cooling step of the additive manufacturing method, since the purpose of the cooling step of the additive manufacturing is solidify the additive layer, the selection of any temperature of the additive layer in a solid state would be within the level of ordinary skill in the art.

Regarding claim 14, Chen teaches the second power level is 80W, and the first power level is 800W (see lines 80-85 of the translation), but does not explicitly teach the second power level is in a range between 60-65% lower than the first power level.
However, the operating power of the first and second laser beams depends on the melt point and the laser abortion rate of the processing material, and different metallic materials have different melt points and laser abortion rate (see the evidential references “Overview of Laser Absorptivity Measurement Techniques for Material Processing” and “Melting Point of Common Metals, Alloys, & Other Materials”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the power level of the first and second laser beam, so that the second power level is in a range between 60-65% (or 70-75% in light of the specification) lower than the first power level, in order to provide a desired amount of operating power for processing a specific material for the method as disclosed by Chen, since the art recognized result effective variable being desired amount of operating power, which is variable to the processing material, and changing the power level of the first and second laser beams so that second power level is in a range between 60-65% (or 70-75% in light of the specification) lower than the first power level for processing a certain material would be within the level of ordinary skill in the art.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Chen and Ji in view of Matthews (US 2019/0009370) and Nauka (US 2019/0134750).
Regarding claims 11 and 15, Chen does not explicitly teach the first laser is a pulsed laser beam, and wherein the second laser beam is a substantially continuous laser beam.
Nauka teaches a method of additive manufacturing for building metal or plastic object using a pulsed laser beam to melt the additive material (see para.[0021] “The laser source 106 may be any suitable type of laser beam source that is able to heat the build materials to above their melting temperature. In addition, the laser source 106 may be a laser beam source that is able to generate a laser beam 140 that may irradiate the build materials in the layer 132 to a depth of between about 20 microns and 100 microns. Suitable laser sources 106 may include either or both of continuous wave and pulsed laser sources.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first laser beam of the modification of Chen and Ji with using a pulsed laser beam to perform additive manufacturing as taught by Nauka, in order to provide a pulsed laser beam as a desired laser type for additive manufacturing process, since Nauka states the laser additive manufacturing process may include either or both of continuous wave and pulsed laser sources (para.[0021] of Nauka), it would be merely a simple substitution of one known element for another to obtain predictable result (MPEP 2143).
Matthews teaches a method of laser texturing of a steel strip (see the title), comprising exposing the surface of the steel strip to continuous laser beam (See para.[0014] “In order to be able to apply a texture pattern on a moving steel a laser beam or laser beams are used which can either be pulsed laser beams or continuous wave laser beams which modify the strip steel surface”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the second laser beam of the modification of Chen and Ji with using a continuous laser beam to perform laser texturing process taught by Matthews, in order to provide a continuous laser beam as a desired laser type for laser texturing process, since Matthew states the laser texturing process could be laser beam or laser beams which can either be pulsed laser beams or continuous wave laser beams (para.[0014] of Matthews), it would be merely a simple substitution of one known element for another to obtain predictable result (MPEP 2143).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close 

	Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art Chen is the closest prior art, which discloses an additive manufacturing method comprising providing a substrate material to a workpiece, forming an additive layer by melting the material via layer irradiation, cooling the additive layer, and texturing the additive layer by a second layer with a lower power level than the first level. However, Chen does not teach the limitation in claim 8, which including the additive layer made by the substrate material having a hardness between 64-66 HRC and a first roughness before the exposing by the second laser, and after exposing by the second laser, the hardness of the additive layer maintain between 64-66 HRC and a second roughness less than the first roughness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761